INCH, District Judge.
This is an action by Vicky Sportswear, Inc., assignee of United States Design Letters Patent No. 114,915 issued to Abraham T. Berman, April 18, 1939. Mr. Berman was a witness and the design of the patent could be compared with the alleged infringing dress.
It is unnecessary to do more in this decision than to say that, in my opinion, the design consisting of a combination of old features does not constitute invention.
Judgment should be given for the defendant. Submit findings of fact and conclusions of law.